Citation Nr: 1218079	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  00-20 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence was presented to reopen a previously denied claim for entitlement to service connection for hepatitis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of an eye injury.

4.  Entitlement to service connection for ulcers.

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for sterility.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran testified before a member of the Board in March 1999, and a transcript of this hearing is of record.  That member has since retired, and the Veteran was provided an opportunity for another hearing in September 2010 and March 2012.  The September 2010 hearing was postponed at the Veteran's request due to poor health, but the Veteran failed to appear for his March 2012 hearing without providing good cause.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to reopen a previously denied claim for entitlement to service connection for hepatitis, as well as entitlement to service connection for PTSD, an eye disability, ulcers, chronic fatigue syndrome, and sterility.

The record reflects that the Veteran has received disability benefits from the Social Security Administration.  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim, and associate them with the Veteran's claims folder.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

The RO should also associate any VA treatment records after May 2009 with the Veteran's claims folder.

Finally, the Veteran should be provided with notice that complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice that complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. Ensure that all VA treatment records are associated with the Veteran's claims folder, including any treatment records created after May 2009.

3. Attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim, and associate them with the Veteran's claims folder.  If no SSA records are available, a formal finding of unavailability should be placed of record.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

